FILED
                             NOT FOR PUBLICATION                              JUN 15 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SCOTT ERIC CONNER,                               No. 09-55941

               Plaintiff - Appellant,            D.C. No. 5:07-cv-00218-AG-AN

  v.
                                                 MEMORANDUM *
AARON D. WINSLOW,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Scott Eric Conner, a California state prisoner, appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging violations of his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
rights under the Eighth and Fourteenth Amendments in connection with a fight

with another inmate and ensuing disciplinary proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for

failure to exhaust administrative remedies, Wyatt v. Terhune, 315 F.3d 1108, 1117

(9th Cir. 2003), and we affirm.

      Conner waived his right to challenge the district court’s factual findings.

See Robbins v. Carey, 481 F.3d 1143, 1146-47 (9th Cir. 2007) (failure to object to

a magistrate judge’s recommendation waives all objections to the magistrate

judge’s findings of fact, but does not ordinarily waive objections to purely legal

conclusions).

      The district court properly dismissed Conner’s claims because he failed to

exhaust administrative remedies prior to filing suit. See Woodford v. Ngo, 548

U.S. 81, 93-95 (2006) (holding that “proper exhaustion” under 42 U.S.C.

§ 1997e(a) is mandatory and requires adherence to administrative procedural

rules); Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir. 2009) (affirming dismissal

for failure to exhaust prison remedies where inmate’s grievance failed to “alert[]

the prison to the nature of the wrong for which redress [was] sought.”).

      Conner’s remaining contentions are unpersuasive.

      AFFIRMED.


                                          2                                    09-55941